      Case 4:20-cv-00174-CRW-SBJ      Document
            E-FILED 2020 MAY 13 9:31 AM          1-2 Filed
                                        CLARKE - CLERK     06/04/20COURT
                                                       OF DISTRICT   Page 1 of 2



                   THE IOWA DISTRICT COURT FOR CLARKE COUNTY
                                             )
ROBERT PETEFISH,                             )
                                             )                     CASE NO.
       Plaintiff                             )
                                             )
                                             )
v.                                           )               ORIGINAL NOTICE
                                             )
WERNER ENTERPRISES, INC., and                )
                                             )
DONALD FARMER,                               )
                                             )
       Defendants.



TO THE ABOVE-NAMED DEFENDANT(S):
        You are notified that a petition has been filed in the office of the clerk of this court
naming you as the defendant(s) in this action. A copy of the petition (and any documents filed
with it) is attached to this notice. The name and address of the attorney for the plaintiff(s) is
Anna M. Bergman, 475 Alice’s Road, Suite A, Waukee, Iowa 50263. The attorney's phone
number is (515) 369-2502.
        You are further notified that the above case has been filed in a county that utilizes
electronic filing. Unless, within 20 days after service of this original notice upon you, you serve,
and within a reasonable time thereafter file a motion or answer, in the Iowa District Court for
Clarke County, at the courthouse in Osceola, Iowa, judgment by default will be rendered against
you for the relief demanded in the petition. Please see Iowa Court Rules Chapter 16 for
information on electronic filing and Iowa Court Rules Chapter 16, division VI regarding the
protection of personal information in court filings.

       If you require the assistance of auxiliary aids or services to participate in court because of
a disability, immediately call your district ADA coordinator. (If you are hearing impaired, call
Relay Iowa TTY at 1-800-735-2942).


IMPORTANT: YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO PROTECT
YOUR INTERESTS




                                            Ex. 1
   Case 4:20-cv-00174-CRW-SBJ      Document
         E-FILED 2020 MAY 13 9:57 AM          1-2 Filed
                                     CLARKE - CLERK     06/04/20COURT
                                                    OF DISTRICT   Page 2 of 2




STATE OF IOWA JUDICIARY                                                      Case No.   LACV012762
                                                                             County     Clarke
Case Title    PETEFISH V. WERNER AND FARMER

    THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing date for your appearance, or unless you obtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the Iowa Judicial Branch website at http://www.iowacourts.state.ia.us/Efile and obtain a log in and
password for the purposes of filing and viewing documents on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEM:
http://www.iowacourts.state.ia.us/Efile

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: http://www.iowacourts.state.ia.us/Efile




Scheduled Hearing:




If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay Iowa TTY at 1-800-735-2942.)

Date Issued   05/13/2020 09:57:31 AM




District Clerk of Clarke                     County

/s/ Lindsey Rissi



                                                           Ex. 1
